Citation Nr: 0010222	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  93-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran should be provided with a three-wheel 
scooter as a prosthetic or rehabilitative aid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to August 
1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1996, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection is currently in effect for paralysis 
of the right sciatic nerve with scars of the right leg, 
evaluated as 80 percent disabling; residuals of injury to 
Muscle Group XVII of the right buttock, with scars, evaluated 
as 40 percent disabling; post-traumatic stress disorder, 
evaluated as 30 percent disabling; peptic ulcer disease, 
evaluated as 10 percent disabling; and scars as the residuals 
of penetrating wounds to the left thigh and leg, and the 
residuals of injury to the right ankle, each evaluated as 
noncompensably disabling.  The veteran's combined evaluation 
for his various service-connected disabilities is 90 percent.  
In addition, he is in receipt of a total disability rating 
based upon individual unemployability effective from August 
16, 1988, as well as special monthly compensation based on 
loss of use of one foot, also effective from August 16, 1988.  

2.  A three-wheel scooter is not a necessary part of the 
veteran's outpatient care or treatment for his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A three-wheel scooter is a device which has no 
prosthetic, therapeutic, or rehabilitative purpose.  
38 C.F.R. §§ 17.93, 17.150 (1998).

2.  The requirements for entitlement to a three-wheel scooter 
at Department of Veterans Affairs (VA) expense are not met.  
38 U.S.C.A. §§ 1701(6)(A)(i), 1710, 1712 (West 1991 & Supp. 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran in this case is currently service connected for 
paralysis of the right sciatic nerve with scars of the right 
leg, evaluated as 80 percent disabling; residuals of injury 
to Muscle Group XVII of the right buttock with scars, 
evaluated as 40 percent disabling; post-traumatic stress 
disorder, evaluated as 30 percent disabling; peptic ulcer 
disease, evaluated as 10 percent disabling; and scars as the 
residuals of penetrating wounds to the left thigh and leg, 
and the residuals of injury to the right ankle, each 
evaluated as noncompensably disabling.  The veteran's 
combined evaluation for his various service-connected 
disabilities is 90 percent.  In addition, the veteran is in 
receipt of a total disability rating based upon individual 
unemployability, and special monthly compensation based on 
loss of use of one foot.

In July 1989, the veteran was admitted to a VA medical 
facility due to "dependence on prescribed narcotics secondary 
to chronic pain."  On VA examination during the veteran's 
hospitalization, the veteran complained of chronic low back 
pain, following a fusion of his cervical and lumbosacral 
spine.  The veteran was in a motorized wheelchair "because he 
was not able to ambulate freely, and was able to take only a 
few steps."  Additionally noted was that the veteran used a 
brace on his right lower leg due to "foot drop."

In a consultation to a VA Rehabilitation Clinic dated in June 
1992, it was noted that the veteran was to be evaluated for a 
motorized scooter.  At the time of evaluation, the veteran 
was described as status post a lumbosacral laminectomy, with 
chronic low back pain.  Reportedly, for approximately four 
years, the veteran had been renting a motor scooter.  On 
physical examination, the veteran's upper extremities were 
described as normal.  His lower extremities were "painful," 
making it "very difficult in walking."  Following referral to 
the prosthetics section, the veteran's request for a 
motorized scooter was disapproved.  

In August 1992, the veteran was once again referred to a VA 
Rehabilitation Clinic for evaluation for a motorized scooter.  
At the time of evaluation, the veteran was described as 
suffering from chronic pain syndrome.  Reportedly, the 
veteran had been seen for the same request in June 1992, at 
which time his request was denied.  The only change in the 
veteran's status currently was that his rented scooter had 
"burned out."  According to the veteran, the company from 
whom he had rented the scooter would not rent him another.  
The veteran was able to propel himself with a manual 
wheelchair, but stated that he experienced difficulty 
"secondary to old clavicle fractures."  Following referral to 
prosthetics service, the veteran's request for a motorized 
scooter was once again "disapproved" in early September 1992.  


During the course of VA outpatient treatment in early 
February 1995, it was noted that the veteran suffered from 
severe degeneration in the lumbar area resulting in pain and 
weakness and a walking problem, and that he would be "greatly 
aided" by the use of an electric three-wheel cart.  

In October 1998, a VA medical examination was accomplished.  
At the time of examination, the veteran stated that, 
following his initial shrapnel injury, he had no feeling or 
movement in his entire right lower extremity.  Following 
surgery to repair the nerve, the veteran could walk, but 
required a locked foot brace or ankle brace.  Using this 
brace, the veteran worked hanging drapes and venetian blinds 
until approximately 10 years ago.  However, within the last 
10 years, the veteran had gone steadily "downhill," with a 
weak right leg and severe pain in his right lower extremity.  
He described his current status as being limited to a chair 
or wheelchair.  Though able to stand briefly, the veteran 
could not walk, and mostly stood just during transfers from 
his wheelchair to a chair or bed.  

On physical examination, the veteran was observed to be in a 
wheelchair.  He was able to stand only on his left foot, but 
was able to transfer from the wheelchair to the examination 
table by standing on that foot, and otherwise using his arms.  

On subsequent VA orthopedic examination in December 1998, the 
veteran stated that, for the past six years, he had been 
"wheelchair bound."  He could, however, stand, pivot, and 
transfer.  According to the veteran, he spent approximately 
50 percent of his time in his wheelchair, and about 
50 percent of the time "lying down."  

On physical examination, the veteran was able to handle his 
wheelchair normally with his hands, and to stand supported 
while holding onto the examination table.  In the opinion of 
the examiner, the veteran suffered from advanced lumbar 
disease, with degenerative changes in both the lower thoracic 
and lumbar spine.  Additionally noted was that the veteran's 
pain had not been helped by a surgical fusion, and that, due 
to back pain and weakness in his lower legs, he was currently 
"wheelchair bound," with very minimal ability to stand, and 
practically no lumbosacral motion.  

Following subsequent VA examination in February 1999, it was 
noted that the veteran suffered from advanced degenerative 
arthritis of both his cervical and lumbar spine, and that he 
had gone on to have symptoms of spinal stenosis.  
Additionally noted was that that there was "no medical proof" 
that the veteran's degenerative arthritis of the cervical and 
lumbar spine had been caused by shrapnel wounds to the lower 
extremities.  Reportedly, even a limp would not cause the 
advanced degenerative changes which had developed in the 
veteran.  In the opinion of the examiner, the veteran's "war 
wounds" had not caused the changes which were currently 
present in his lumbar spine.  

Analysis

The veteran in this case essentially argues that, due to 
various problems involving his upper and lower extremities, 
it is "very rough for him to get around, especially for 
independent living."  See Transcript of Travel Board Hearing 
(T.), page 4.  More specifically, it is contended that, due 
to "severe degeneration in the lumbar area causing pain and 
weakness with walking problems," the veteran would be 
"greatly aided" by the use of an electric three-wheel cart.  
(T., page 5).  According to the veteran, on those occasions 
when he attempts to propel himself with his manual 
wheelchair, his arms become "tremulous," and easily fatigued.  

In that regard, 38 U.S.C.A. § 1701(6)(A)(i) defines the term 
"medical services" to include, in addition to treatment and 
rehabilitation services, "wheelchairs, artificial limbs, 
trusses, and similar appliances, special clothing made 
necessary by the wearing of prosthetic appliances, and such 
other supplies or services as the Secretary determines to be 
reasonable and necessary...".  Artificial limbs, braces, 
orthopedic shoes, hearing aids, wheelchairs, medical 
accessories, similar appliances including invalid lifts and 
therapeutic and rehabilitative devices, and special clothing 
made necessary by the wearing of such appliances, may be 
purchased, made, or repaired for any veteran upon a 
determination of feasibility and medical need, provided the 
appliances or repairs are a necessary part of outpatient care 
for which the veteran is eligible under 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.93, or a necessary part of outpatient care 
authorized under 38 C.F.R. § 17.94 (1998).  

The Board notes that, in Public Law 104-252, the "Veterans 
Health Care Eligibility Reform Act of 1996," Congress 
eliminated the separate criteria for outpatient services 
cited within 38 U.S.C.A. § 1712 (West 1991).  38 U.S.C.A. 
§ 1712 (West 1991 & Supp. 1998) now refers to dental care, 
vaccines, drugs, and medicines for certain disabled veterans.  
38 U.S.C.A. § 1710 (West 1991 & Supp. 1998) now adds the term 
"medical services" to the list of those items veterans may be 
eligible for.  The term "medical services" continues to be 
defined within 38 U.S.C.A. § 1701(6)(A)(i).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the veteran will apply.  Therefore, while the 
veteran will be evaluated under both the new and old statute, 
the definition of "medical services" under 38 U.S.C.A. 
§ 1701(6)(A)(i) has not been altered under the Reform Act of 
1996.

In the present case, at the time of the aforementioned 
outpatient evaluation in August 1992, it was noted that the 
veteran was able to "propel a manual wheelchair," but that he 
had "trouble" as a result of old clavicle fractures.  These 
clavicle fractures, it should be noted, are not disabilities 
for which service connection is currently in effect.  While 
at the time of a period of VA hospitalization for an 
unrelated medical problem in July 1989, the veteran was 
described as using a motorized wheelchair "because he was not 
able to ambulate freely," he was nonetheless able to take a 
few steps.  Moreover, on subsequent VA examination in 
December 1998, the veteran was able to handle his wheelchair 
"normally with his hands," and to stand supported, while 
holding onto the examination table.  

The Board concedes that, during the course of VA outpatient 
treatment in February 1995, the veteran's physician commented 
that he (the veteran) would be "greatly aided" by the use of 
an electric three-wheel cart.  However, this comment was made 
in the context of "severe" degeneration in the veteran's 
lumbar spine, a disability for which service connection is, 
once again, not in effect.  In point of fact, the veteran's 
physician did not indicate that the use of a three-wheel 
scooter was part of a therapeutic or rehabilitative program.  
Although such a device might aid the veteran in avoiding 
unnecessary strain, it does not necessarily follow that the 
law or regulations require that the VA pay for such 
conveniences.  In point of fact, the factual record in this 
case does not demonstrate that any VA official has certified 
that the provision of a three-wheel scooter would 
demonstrably facilitate the veteran's ongoing treatment or 
rehabilitation, or is, in fact, "medically necessary."  While 
a three-wheel scooter might be viewed as beneficial to the 
veteran in the sense that it fills some need, it does not 
follow that such a device is "medically necessary."  

The Board observes that, under 38 C.F.R. § 17.93 (1998), the 
VA shall furnish on an ambulatory or outpatient basis such 
medical services as are needed.  Moreover, wheelchairs, and 
other similar appliances, including invalid lifts and 
therapeutic and rehabilitative devices may be purchased, 
made, or repaired for any veteran upon a determination of 
feasibility and medical need where such appliances or repairs 
are a necessary part of outpatient care for which the veteran 
is eligible.  38 C.F.R. § 17.150 (1998).  In the present 
case, it has not been demonstrated that the three-wheel 
scooter requested by the veteran meets any particular 
therapeutic or rehabilitative need, or that it is a necessary 
part of the veteran's outpatient care or treatment for his 
service-connected disabilities.  Under such circumstances, 
there is no legal authority for VA payment for such a 
scooter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.

In reaching the above determination, the Board has given due 
consideration to the argument of the veteran's accredited 
representative that certain development requested at the time 
of the aforementioned Board remand in February 1996 has not 
yet been accomplished.  While technically correct, this 
argument does nothing to alter the fact that, based upon the 
evidence of record, the three-wheel scooter in question 
represents no more than a "convenience" item, and not a 
"necessary" part of the veteran's outpatient care or 
treatment for his service-connected disabilities.  Absent any 
prosthetic, therapeutic, or rehabilitative purpose for that 
device, any failure on the part of the local medical center 
to fulfill all aspects of the Board's request represents no 
more than harmless error.  


ORDER

Entitlement to the issuance of a three-wheel scooter at VA 
expense is denied. 


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 
- 8 -

- 8 -


